Exhibit 10.6

PMC-SIERRA

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), is made by and between
PMC-Sierra (hereinafter the “Company”), and ___________________ (hereinafter
“Executive”) and shall be effective as of _______________ (the “Effective
Date”).

WHEREAS, the Company and the Executive desire to enter into an employment
agreement governing a constructive or actual termination connected with a change
in control of the Company.

NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, hereby agree as follows:

1. Termination Without Cause or Constructive Termination in Connection With a
Change in Control. If the Company terminates Executive’s employment without
Cause or Executive resigns under circumstances that constitute a Constructive
Termination, and a Change in Control (or the signing of a binding agreement
which could result in a Change in Control) is reasonably expected to occur
within the next 60 days or has occurred in the past two years, then, provided
that Executive executes a release in a form substantially similar to Exhibit A
(the “Release”) and such Release becomes effective and enforceable in accordance
with its terms following the expiration of any applicable revocation period
under federal or state law within 52 days following the Executive’s Separation
from Service, the following will occur:

(i) Executive shall receive (in each case less applicable withholding):

(A) a cash payment equal to 4% of Executive’s then-current Base Salary for each
full month during which Executive was employed by the Company or its affiliates
(up to a maximum total payment equal to two times Executive’s then-current Base
Salary) payable within the 60 day period following the date of the Executive’s
Separation from Service provided the Release is effective and enforceable but no
later than the last day of such sixty (60)-day period on which the Release is so
effective and enforceable. Such cash payments shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code, and each
such payment made during the period commencing with the date of Executive’s
Separation from Service and ending March 15 of the succeeding calendar year is
hereby designated a “Short-Term Deferral Payment” for purposes of Section 5 of
this Agreement and shall be paid during that period whether or not Executive is
deemed to be a key employee under Section 5 at the time of Executive’s
Separation from Service;

(B) a cash payment equal to 2% for every month the Executive was employed by the
Company of the total of bonuses received by Executive for the last Short Term
Incentive Plan (“STIP”) periods totaling 12 months, up to a maximum total
payment equal to 100% of the amount of bonuses received by Executive under STIP
for the last periods totaling 12 months. For example: if STIP bonuses are
measured on a semi-annual basis, and in August of a given year after 47 months
of employment the Executive experiences a Separation of Service that triggers
payout under this Agreement, then the total of bonuses considered are those paid
for the STIP periods of July through December of the previous year and January
through June of the current year. If the Company’s performance targets for STIP
were not met in the second half of the previous year resulting in no bonus
payout for that period, but targets were exceeded for the January – June period,
the calculation for purposes of this Section of the Agreement would be: (2% x 47
= 94%) x [$0 + (100% of amount paid for second period)]. This payment will be
payable within the 60 day period following the date of the Executive’s
Separation from Service provided the Release is effective and enforceable but no
later than the last day of such sixty (60)-day period on which the Release is
effective and enforceable;

 

1



--------------------------------------------------------------------------------

(C) upon the Separation from Service, acceleration in vesting by twelve
(12) months of all equity awards (options and restricted stock units) that are
unvested as of the Separation of Service; and

(D) twelve (12) months from the Separation from Service to exercise all vested
options or the remaining term of the option, whichever is shorter.

(ii) As an executive employee, Executive will be extensively involved in
high-level decisions related to the competitive design, development, marketing,
positioning and sale of the Company’s products and services. Executive
acknowledges and agrees that such participation requires unlimited access to
highly sensitive proprietary information (as described in the [name of
proprietary information agreement and [acknowledged by executive on or dated]
effective date], hereafter, the “Confidentiality Agreement”), including
confidential information and trade secrets related to the development of the
Company’s business model, competitive strategies, product and/or services
positioning, marketing, and other information that would be highly injurious if
divulged to or used by a Competitor of the Company. Accordingly, until one year
after Executive’s Separation from Service, Executive will not, as an employee,
agent, consultant, advisor, independent contractor, general partner, officer,
director, stockholder, investor or in any other capacity directly or indirectly,
engage in, work for, provide services or assistance to, or own a more than 25%
voting interest in any Competitor of the Company.

(iii) Until one year after Executive’s Separation from Service, Executive will
not directly or indirectly induce, encourage, solicit, influence or attempt to
influence any employee, contractor or other service provider of the Company or
its subsidiaries to cease providing services for the Company or its subsidiaries
for any reason, or to employ, interview or arrange to have business
opportunities offered to any such individual.

(iv) Executive’s agreements in Sections 1(ii) and 1(iii) are severable, and each
will still be enforceable even if another is not enforceable. If a court
determines that any provision of this section exceeds the maximum scope, time
period, or geographic area that the court deems enforceable, the scope, time
period, or geographic area shall be deemed the maximum that the court considers
reasonable.

2. Exclusive Remedy. This Agreement specifies all of Executive’s compensation
and benefits resulting from actual or Constructive Termination in connection
with a Change of Control. Executive shall not be entitled to any other
compensation and benefits from the Company except to the extent provided under
any written Company benefit plan, stock option or other equity agreement or
indemnification agreement, or as may be required under applicable law.

 

2



--------------------------------------------------------------------------------

3. Definitions.

(i) “Base Salary” means Executive’s then-current cash compensation paid on the
Company’s standard salary payment schedule, less applicable withholding.

(ii) “Cause” means (A) gross dereliction of duties which continues after at
least two notices, each 30 days apart, from the Chief Executive Officer,
specifying in reasonable detail the tasks which must be accomplished and a
timeline for their accomplishment to avoid termination for Cause, (B) willful
and gross misconduct which injures the Company, (C) willful and material
violations of laws applicable to the Company, or (D) embezzlement or theft of
Company property.

(iii) “Change of Control” means the occurrence of any of the following events:

(A) Any “person” or “group” as such terms are defined under Sections 13 and 14
of the Securities Exchange Act of 1934 (“Exchange Act”) (other than the Company,
a subsidiary of the Company, or a Company employee benefit plan) is or becomes
the “beneficial owner” (as defined in Exchange Act Rule 13d-3), directly or
indirectly, of Company securities representing 50% or more of the combined
voting power of the Company’s then outstanding securities.

(B) The closing of: (1) the sale of all or substantially all of the assets of
the Company if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of all entities which
acquire such assets, or (2) the merger of the Company with or into another
corporation if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of the surviving entity.

(C) The issuance of securities, which would give a person or group beneficial
ownership of Company securities representing 50% or more of all voting power for
the election of directors.

(D) A change in the board of directors such that the incumbent directors and
nominees of the incumbent directors are no longer a majority of the total number
of directors.

(iv) “Competitor” means a business anywhere in the world which derives ten
percent (10%) or more of its revenues from developing, manufacturing, marketing
or selling any products which directly compete with the products manufactured,
marketed or sold by the Company or its subsidiaries as at the date Executive’s
employment or consulting agreement (if applicable) terminates.

 

3



--------------------------------------------------------------------------------

(v) “Constructive Termination” means Executive’s resignation following the
occurrence of any of the following events, without Executive’s approval: (A) a
material reduction in Executive’s Base Salary or target bonus, other than a
reduction that is implemented across-the-board to all employees at Executive’s
level; (B) a material reduction in Executive’s authority or responsibilities,
other than as a result of a transfer to a subsidiary of the Company; or (C) the
requirement that Executive relocate to a place of employment more than 100 miles
from both the then current Company Corporate Headquarters (currently located in
Santa Clara, CA) and the then current Company Operation Headquarters (currently
located in Burnaby, British Columbia) (for example, a requirement that the
Executive relocate his place of employment from Company Corporate Headquarters
in Santa Clara, CA to Company Operation Headquarters in Burnaby, British
Columbia (or vice versa) would not allow the Executive to resign pursuant to a
Constructive Termination, however, a requirement that the Executive relocate to
Santa Barbara, CA from Company Corporate Headquarters in Santa Clara, CA would
allow the Executive to resign pursuant to a Constructive Termination); provided,
however, (i) the Executive must provide written notice to the Company of the
existence of a condition described in clause (A), (B) or (C) within ninety
(90) days of the initial existence of the condition, and (ii) if within thirty
(30) days of the Company’s receipt of such notice the Company fails to remedy
such condition, a Constructive Termination will be deemed to have occurred upon
the expiration of such thirty (30)-day cure period. If the Company cures such
condition within the thirty (30) day cure period, a Constructive Termination
will not be deemed to have occurred.”

(vi) “Separation from Service” means the cessation of Executive’s status as an
employee of the Company and shall be deemed to occur at such time as the level
of the bona fide services Executive is to perform as an employee (or as a
consultant or other independent contractor) permanently decreases to a level
that is not more than 20% of the average level of services Executive rendered as
an employee during the immediately preceding 36 months (or such shorter period
for which the Executive may have rendered such service). Any such determination
as to Separation from Service, however, shall be made in accordance with the
applicable standards of the Treasury Regulations issued under Section 409A of
the Code.

4. Golden Parachute Excise Tax.

(i) If the benefits provided for in this Agreement or otherwise payable to
Executive constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s severance benefits under Section 1
shall be (A) delivered in full, or (B) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits. Unless the Company and Executive otherwise agree in writing,
any determination required under this Section 4 shall be made in writing in good
faith by an independent registered public accounting firm selected by the
Company from among the largest four accounting firms in the United States (the
“Accountants”). For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

4



--------------------------------------------------------------------------------

(ii) The benefit limits of this Section 4 shall be calculated as of the date on
which the event triggering the parachute payment is effected, and such
calculation shall be completed within thirty (30) days after such effective
date.”

5. Section 409A.

(i) It is the intention of the parties that the provisions of this Agreement
comply with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder. Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
applicable requirements or limitations of Code Section 409A, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the applicable requirements or limitations of Code Section 409A
and the Treasury Regulations thereunder.

(ii) Notwithstanding any provision to the contrary in this Agreement (other than
Section 5 (iii) below), no payments or benefits to which the Executive becomes
entitled under Section 1 of this Agreement shall be made or paid to the
Executive prior to the earlier of (A) the expiration of the 6-month period
measured from the date of his Separation from Service or (B) the date of the
Executive’s death, if the Executive is deemed at the time of such Separation
from Service a “key employee” within the meaning of that term under Code
Section 416(i) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments deferred pursuant to this Section 5 shall be paid in a lump sum to the
Executive, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein.

(iii) Except as required by Code Section 409A, the six month holdback set forth
in Section 5(ii) above shall not be applicable to (A) any severance payments
under Section 1 that qualify as short-term deferral payments under Code
Section 409A and the Treasury Regulations thereunder and ((B) any remaining
portion of the severance payments due Executive under Section 1 to the extent
(1) the sum of the Executive’s annualized compensation for the taxable year
preceding the taxable year of Executive’s Separation from Service and (2) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive has a Separation
from Service, provided such severance payments are paid no later than the last
day of Executive’s second taxable year following the taxable year in which the
Separation from Service occurs.”

6. Assignment. This Agreement shall bind and benefit (i) Executive’s heirs,
executors and legal representatives upon Executive’s death to the extent the
benefit is due and payable at the time of Executive’s death and (ii) any
successor of the Company. Any such successor of the Company shall be deemed
substituted for the Company under the terms of this Agreement for all purposes.
“Successor” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company. Executive has no other right to assign this Agreement and any such
attempted assignment is void.

 

5



--------------------------------------------------------------------------------

7. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed given if: (i) delivered
personally, (ii) one day after being sent by Federal Express or a similar
commercial overnight service, or (iii) three days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
Company at its principal office, attention: Chief Executive Officer, or to
Executive at his last principal residence known to the Company, or at such other
addresses as the parties may designate by written notice.

8. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

9. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning payments to Executive
in the event of a Change of Control and supersedes any and all prior change of
control agreements between the Company and Executive, but does not supersede any
other agreements between Company and Executive, including but not limited to,
any employment agreement, the Confidentiality Agreement, any indemnification
agreement, and any restricted stock purchase agreement, restricted stock unit
agreement, stock option agreement or other equity award agreement entered into
pursuant to the Company’s stock plans, except as expressly provided herein. In
case of conflict between any of the terms and conditions of this Agreement and
the documents herein referred to, the terms and conditions of this Agreement
shall control.

10. Arbitration and Equitable Relief.

(i) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof shall be settled by arbitration to be held in
Santa Clara, California in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association
(the “Rules”). The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(ii) The arbitrator shall apply Delaware law to the merits of any dispute or
claim, without reference to rules of conflict of law. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.

(iii) The Company shall pay the costs and expenses of such arbitration. Each
party shall separately pay its counsel fees and expenses.

(iv) Executive understands that nothing in this Agreement modifies Executive’s
at-will status. Either the Company or Executive can terminate the employment
relationship at any time, with or without cause.

 

6



--------------------------------------------------------------------------------

11. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
and Chief Executive Officer of the Company.

12. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

13. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware (with the exception of its conflict of laws provisions).

14. Representations. Executive represents that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this agreement, and is knowingly and voluntarily entering into
this Agreement.

 

PMC-SIERRA:              

Gregory S. Lang

President and CEO

    Date EXECUTIVE:                   Date

 

7



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE OF ALL CLAIMS

[Not to be Executed until an Eligible Termination under Section 1]

On behalf of myself, my heirs, executors, administrators and assigns, I hereby
make the following agreements and acknowledgements in exchange for benefits to
be received by me under my Change of Control Agreement (the “Agreement”):

1. I agree that I fully and forever release and discharge the Company and all of
its parents, divisions, subsidiaries, affiliates, related entities, and their
predecessors, successors, and past and present officers, directors,
shareholders, employees, agents, partners, attorneys, benefit plans, insurers,
and representatives, (hereinafter “Releasees”) from any and all claims of
whatever nature, except as noted below, whether known or unknown, which exist or
may exist on my behalf against Releasees as of the date of this Agreement,
including but not limited to any and all tort claims, contract claims, equitable
claims, breach of fiduciary duty claims, ERISA claims, wrongful termination
claims, public policy claims, retaliation claims, statutory claims, personal
injury claims, emotional distress claims, invasion of privacy claims, defamation
claims, fraud claims, quantum meruit claims, and any and all claims arising
under any federal, state or other governmental statute, law, regulation or
ordinance covering discrimination in employment, including but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, and the California
Fair Employment and Housing Act, including race, color, religious creed,
national origin, ancestry, physical or mental disability, medical condition,
marital status, sex, age, harassment, or retaliation. Notwithstanding any
provisions and covenants in this paragraph, I am not waiving any claim I may
have against Releasees to: (a) unemployment; (b) state disability and/or
workers’ compensation insurance benefits; (c) my vested rights upon termination
in certain of the Company’s group benefit plans pursuant to the federal law
known as COBRA and the terms of the Company’s benefit plans; and (d) any right
to indemnification I may have under the Company’s Bylaws or under the
Indemnification Agreement between the Company and me.

2. I agree that I fully and forever waive any and all rights and benefits
conferred upon me by the provisions of Section 1542 of the Civil Code of the
State of California or any other similar state statute, which states as follows
(parentheticals added):

A general release does not extend to claims which the creditor [i.e, me] does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor [i.e., the Company].

I understand and agree that this means that if, hereafter, I discover facts
different from or in addition to those which I now know or believe to be true,
that the waivers and releases of this General Release shall be and remain
effective in all respects subject to the exceptions in Section 1,
notwithstanding such different or additional facts or the discovery of such
fact.

3. I agree that neither the fact nor any aspect of this General Release is
intended, or should be construed at any time, to be an admission of liability or
wrongdoing by either myself or by the Company.

 

8



--------------------------------------------------------------------------------

4. I agree that if any provision, or portion of a provision, of this General
Release is, for any reason, held to be unenforceable, that such unenforceability
will not affect any other provision, or portion of a provision, and this General
Release shall be construed as if such unenforceable provision or portion had
never been contained herein.

5. I agree that if I am receiving benefits under Section 2 of the Agreement and
am not separating from the Company at this time and that if I subsequently
receive other separation benefits under the Agreement because of a subsequent
Change of Control or for a different event under a subsequent agreement, I will
again be required to sign a general release.

6. I understand that I may have twenty-one (21) days after receipt of this
General Release within which I may review and consider it, and should discuss it
with an attorney of my own choosing, and decide whether or not to sign this
General Release. I also understand that, for the period of seven (7) days after
I sign this General Release, I may revoke it by delivering a written
notification of my revocation, no later than the seventh day, to:

General Counsel

3975 Freedom Circle, #300

Santa Clara, CA 95054

fax: 408-239-8166

I further understand that the Effective Date of this General Release will be the
eighth day after I have signed it, provided that I have delivered it to the
Company and have not revoked it during the seven days after I signed it.

7. This General Release, in all respects, shall be interpreted, enforced and
governed by and under the laws of the State of Delaware.

8. This General Release contains the entire agreement between the Company and me
with respect to any matters referred to herein.

I HAVE READ THIS GENERAL RELEASE; I UNDERSTAND IT AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS; I AM AWARE OF MY RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN
CHOOSING BEFORE SIGNING IT AND I HAVE BEEN ENCOURAGED TO CONSULT WITH SUCH AN
ATTORNEY; AND I SIGN IT VOLUNTARILY:

 

Signed: ________________, 20__.     Employee’s Signature:         

 

Print Name:      

 

9